Citation Nr: 1022998	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-31 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a fracture of the left clavicle, with 
fibromyalgia and myalgia.  

2.  Entitlement to an initial rating in excess of 10 percent 
for duodenal ulcer, previously diagnosed as gastroesophageal 
reflux disease.     

3.  Entitlement to an initial rating in excess of 10 percent 
for a right wrist disability on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from January 1995 to 
October 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which, in pertinent part, 
granted service connection and a 10 percent rating for the 
residuals of a sprain of the right wrist, with disruption of 
intercarpal ligaments and carpal instability, post- 
neurectomy, effective from October 2, 2001; granted service 
connection and a noncompensable rating for the residuals of a 
fracture of the left clavicle, with fibromyalgia and myalgia, 
effective from October 2, 2001; and granted service 
connection and a noncompensable rating for gastroesophageal 
reflux disease (GERD), effective from October 2, 2001.  In 
that same rating action, the RO also denied the Veteran's 
claim of entitlement to service connection for hemorrhoids, 
secondary to service-connected GERD.  The Veteran 
subsequently filed an appeal to the Board in which he 
disagreed with the evaluations assigned to his service-
connected disabilities, and also disagreed with the RO's 
denial of his claim for secondary service connection for 
hemorrhoids.  

In a supplemental statement of the case, dated in June 2007, 
the RO increased the disability rating for the Veteran's 
service-connected left clavicle disability from 
noncompensable to 10 percent disabling, effective from 
October 2, 2001.  The RO also increased the disability rating 
for the Veteran's service-connected GERD from noncompensable 
to 10 percent disabling, effective from October 2, 2001.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

In a June 2008 decision, the Board concluded that because a 
10 percent rating was the maximum evaluation allowed for 
limitation of motion of either wrist, the criteria for the 
assignment of a schedular rating in excess of 10 percent for 
the residuals of a sprain of the right wrist (major), with 
disruption of intercarpal ligaments and carpal instability, 
post-neurectomy, had not been met.  However, although the 
Board denied the Veteran's claim for an initial schedular 
rating in excess of 10 percent for his service-connected 
right wrist disability, the Board also determined that the 
criteria for submission for assignment of an extraschedular 
rating for the Veteran's right wrist disability pursuant to 
38 C.F.R. § 3.321(b)(1) were satisfied.  Thus, the Board 
remanded the issue of entitlement to an extraschedular rating 
for a right wrist disability under 38 C.F.R. § 3.321(b)(1), 
in addition to the issues of entitlement to service 
connection for hemorrhoids, secondary to service-connected 
GERD, entitlement to an initial rating in excess of 10 
percent for a left shoulder disability, and entitlement to an 
initial rating in excess of 10 percent for GERD, to the RO 
for additional development.   

In a January 2010 rating action, the RO recharacterized the 
Veteran's service-connected GERD as a duodenal ulcer.  This 
recharacterization was based on a June 2009 VA examination 
report in which the examiner stated that the Veteran did not 
currently have GERD and that his previously diagnosed GERD 
had developed into a duodenal ulcer.  The RO continued the 10 
percent evaluation.    

In the January 2010 rating action, the RO also granted 
service connection for hemorrhoids.  The RO assigned a 
noncompensable disability evaluation, effective from August 
21, 2002, for the Veteran's service-connected hemorrhoids.  
As the Veteran has not appealed the rating or effective date 
assigned for this disability, this represents a complete 
grant of the Veteran's appeal in regard to his claim for 
service connection for hemorrhoids secondary to service-
connected GERD.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  However, as characterized on the title page of 
this decision, the Veteran's other claims remain on appeal 
and the case has been returned to the Board for further 
appellate consideration.

With respect to the issue of entitlement to an initial rating 
in excess of 10 percent for a right wrist disability on an 
extraschedular basis, the Board finds that the RO failed to 
comply with the June 2008 Remand directive, and therefore the 
Board unfortunately must again remand the claim for 
entitlement to an extraschedular rating for a right wrist 
disability under 38 C.F.R. § 3.321(b)(1) for full compliance 
with its order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

Thus, the issue of entitlement to an initial rating in excess 
of 10 percent for a right wrist disability on an 
extraschedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left shoulder (nondominant) disability is 
manifested by pain and decreased range of motion but such 
limitation is not to the shoulder level.

2.  Prior to June 23, 2009, the Veteran's service-connected 
GERD was manifested by abdominal pain but it was not 
manifested by persistent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain that was productive of a considerable 
impairment of health.

3.  From June 23, 2009, to the present, the Veteran's 
service-connected duodenal ulcer, previously diagnosed as 
GERD, is manifested by recurring symptoms under moderate 
control with Prilosec; it is not manifested by moderately 
severe symptoms with mild and transient episodes of vomiting 
or melena.    


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the residuals of a fracture of the left clavicle, 
with fibromyalgia and myalgia, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5025 (2009).   

2.  For the period prior to June 23, 2009, the criteria for 
an initial rating in excess of 10 percent for GERD, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2009).

3.  For the period since June 23, 2009, the criteria for a 20 
percent rating, but no more, for duodenal ulcer, previously 
diagnosed as GERD, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
Diagnostic Code 7306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 


Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2002 and October 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2002 and October 2008 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the October 2008 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in January 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in October 2008, after the decision that is 
the subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the evidence of 
record supports a grant of a 20 percent rating for service-
connected duodenal ulcer, from June 23, 2009, and that there 
is a preponderance of evidence against the Veteran's claims 
for an initial rating in excess of 10 percent for a left 
shoulder disability, and an initial rating in excess of 10 
percent for GERD, prior to June 23, 2009, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.    

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which pertains to a greater degree of specificity with 
respect to notice of the criteria necessary for an increased 
rating.  However, this decision was recently vacated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  Also, since the claims for initial ratings in 
excess of 10 percent for a left shoulder disability and in 
excess of 10 percent for duodenal ulcer, previously diagnosed 
as GERD, are downstream issues from that of service 
connection, Vasquez notice was never required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board finds that the 
January 2002 and October 2008 letters substantially satisfy 
the current notification requirements for the claims for 
initial higher ratings for the Veteran's left shoulder 
disability and duodenal ulcer formerly diagnosed as GERD.  As 
the Veteran has not indicated any prejudice caused by a 
content error and no such error is apparent, the Board finds 
no basis for finding prejudice against the Veteran's appeal 
of the issue adjudicated in this decision. See Shinseki v. 
Sanders, 129, S. Ct. 1696 (2009) regarding the rule of 
prejudicial error.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in  January 2002 and June 2009 which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The aforementioned VA examinations revealed 
findings that are adequate for rating the Veteran's left 
shoulder disability and duodenal ulcer, previously diagnosed 
as GERD.  Thus, the Board finds that the medical evidence of 
record is sufficient to resolve this appeal; VA has no 
further duty to provide an examination or medical opinion.  
38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations


Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).


III.  Left Shoulder Disability

A.  Factual Background 

The Veteran's service treatment records show that in November 
2000, the Veteran was in an automobile accident and fractured 
his left clavicle.  Following the injury, he developed 
chronic pain in his left shoulder.         

In a private medical statement from S.P.N., D.C., dated in 
February 2001, Dr. N. stated that he had been providing 
chiropractic care to the Veteran for injuries sustained in 
the November 2000 motor vehicle accident, including a 
fracture of the left clavicle.  Upon physical examination, 
Dr. N. noted that the Veteran was wearing a shoulder sling on 
his left shoulder and that his left shoulder girdle muscles 
were tender.  The diagnosis was broken left clavicle.       

In December 2001, the Veteran filed a claim of entitlement to 
service connection for the residuals of his left clavicle 
fracture.  

In January 2002, the Veteran underwent a VA examination.  At 
that time, he stated that he had decreased motion and 
strength in his left shoulder.  He also indicated that he had 
difficulty with overhead reaching.  The Veteran denied any 
swelling.  Upon physical examination of the left shoulder, 
there was full active abduction and forward flexion which 
measured 180 degrees in each plane.  The Veteran had a full 
90 degrees of internal and external rotation.  There was no 
pain with simultaneous abduction and external rotation 
against resistance.  There was no crepitus with the shoulder 
at 90 degrees of abduction and with simultaneous internal and 
external rotation.  There was full internal and external 
rotation against resistance with the left arm adducted to the 
side.  There was no tenderness in the region of the 
acromioclavicular joint (ACJ).  Slight prominence was noted 
at the junction of the mid and distal one-thirds of the left 
clavicle; there was minimal tenderness in that area.  There 
was also slight prominence of the left trapezius muscle mass 
and some tenderness on palpation along the course of that 
muscle mass and along the medial parascapular muscle region.  
The Veteran had full strength in the biceps, triceps, and 
left wrist flexor and extensor muscle groups.  X-rays of the 
Veteran's left clavicle revealed a well-healed fracture at 
the junction of the mid and distal one-thirds.  Following the 
physical examination and a review of the x-rays, the examiner 
diagnosed the Veteran with status post fracture at junction 
of mid and distal one-thirds of the left clavicle, healed; 
residual fibromyalgia with myalgia involving the left 
trapezius and parascapular muscle groups.

In a rating action, dated in June 2003, the RO granted 
service connection for the residuals of a fracture of the 
left clavicle, with fibromyalgia and myalgia.  The RO 
assigned a noncompensable disability rating under Diagnostic 
Codes 5201-5025, effective from October 2, 2001, for the 
Veteran's service-connected left shoulder disability.       

VA Medical Center (VAMC) outpatient treatment records, dated 
from January 2002 to May 2007, show that in January 2004, the 
Veteran sought treatment for complaints of pain in his left 
shoulder.  The physical examination showed that he had a full 
range of motion of his left shoulder.  The Veteran was tender 
to palpation in the area above the scapula.  He was given 
medication for his left shoulder pain.  In September 2004, 
the Veteran had a magnetic resonance imaging (MRI) taken of 
his left shoulder.  The MRI was reported to show dystrophic 
ossification of the distal clavicle from prior traumatic 
injury.      

In September 2004, a hearing was conducted at the RO.  At 
that time, the Veteran testified that because he was learning 
to write with his left hand, the pain in his left shoulder 
had increased.  According to the Veteran, due to his left 
shoulder pain, he was unable to do any kind of heavy lifting.  
He reported that the pain was constant and would wake him up 
in the middle of the night.  The Veteran indicated that the 
pain radiated to his back.  He noted that he took Tylenol, 
Motrin, and codeine to help relieve the pain.  

By a June 2007 rating action, the RO increased the disability 
rating for the service-connected left shoulder disability 
from noncompensable to 10 percent disabling under Diagnostic 
Codes 5025-5024, effective from October 2, 2001.   

Pursuant to the Board's June 2008 remand, the Veteran 
underwent VA examinations in June 2009 which were pertinent 
to his service-connected left shoulder disability.  The 
Veteran's first examination was an orthopedic examination.  
At that time, the Veteran stated that he had chronic pain in 
his left shoulder.  He indicated that he took Motrin three to 
four times a day, as well as Tylenol, in order to relieve his 
pain.  According to the Veteran, he did not use any form of 
brace or assistive device for his left shoulder.  The 
examiner noted that on a subjective basis, repetitive 
activities were painful for the Veteran, without indication 
of additional impairment.  Thus, the examiner stated that the 
Veteran had what appeared to be only a slight problem in 
association with everyday activities of daily living.  The 
examiner further noted that the Veteran was right-handed.      

The examination of the Veteran's left shoulder revealed a 
slight prominence of the anterior aspect of the lateral half 
of the clavicle.  The Veteran's described pain with 
associated tenderness was deep, posterior to the lateral 
aspect of the clavicle.  In undressing and removing his 
shirt, the Veteran appeared to do that with no obvious 
difficulty.  Abduction was to 170 degrees on the left, with 
slight pain in the superior aspect of the shoulder.  Flexion 
was to 170 degrees, with only slight superior shoulder pain 
on the left.  Extension was to 45 degrees without significant 
pain.  Rotation of the left shoulder was measured passively 
at 90 degrees of abduction, with 70 degrees of both external 
and internal rotation of the left shoulder, with pain at the 
posterior aspect to the lateral aspect of the clavicle, and 
no indication of articular crepitation.  Neurological 
examination of the upper extremities was normal, with normal 
motor function and sensory distribution.  Objectively, 
repetitive movements of the Veteran's left shoulder were 
slightly painful, without indication of any observable 
additional impairment and no indication of any further loss 
of motion, indication of weakness, etc.  With manipulation of 
the left shoulder, there was no indication of instability.  
X-rays of the Veteran's left shoulder were reported to show a 
well-healed comminuted fracture of the lateral 1/3 of the 
clavicle.  There was also slight disruption of the ACJ, with 
slight upward displacement of the lateral aspect of the 
clavicle.  No obvious degenerative changes were noted in the 
ACJ.  The shoulder joint (glenohumeral articulation) was 
within normal limits.   The diagnosis was of a healed 
fracture of the lateral third of the left clavicle, with 
slight disruption of the ACJ and demonstration of dystrophic 
ossification at the fracture site.  

In regard to the Veteran's service-connected left shoulder 
disability, the examiner stated that the Veteran did not 
present with a significant disability at the time of the 
examination.  He demonstrated excellent motion as he dressed 
and undressed himself, and clinically, was found to have only 
slight limitation of rotation of the shoulder, with no 
indication of articular crepitation involving the 
glenohumeral articulation or the ACJ.  Repetitive objective 
movements of the Veteran's shoulder, while symptomatic, were 
not associated with evidence of additional functional 
impairment.  Thus, the Veteran had indication of only a very 
slight disability related to the shoulder, mainly in 
association with work overhead, which he simply avoided by 
using the right arm or by standing on elevated surfaces so 
that he did not have to perform any work activities above 
shoulder level.  According to the examiner, the Veteran's 
impairment was on the basis of pain.  While there was slight 
structural change related to offset of the ACJ, there did not 
appear to be evidence of structural degenerative arthritis 
change.  The pathology produced a limited form of tendinitis.  
There was no indication of joint instability or 
incoordination.  Weakness, fatigability, and lack of 
endurance did not appear to be obvious contributing factors 
of the Veteran's impairment.        

The Veteran's second examination was conducted by M.L.M., 
M.D., a physician with expertise in the field of pain 
management.  Dr. M. stated that the Veteran worked 
intermittently as a taxi driver and was able to perform a 
full day's work as a driver.  The Veteran was also attending 
school in order to become a physician's assistant.  Dr. M. 
indicated that the Veteran had no trouble playing a very 
vigorous game of soccer and had "good rest at night."  
According to Dr. M., the Veteran did not have a history that 
was consistent with peripheral neuralgias or myofascial pain 
syndrome.  Dr. M. reported that according to the American 
College of Rheumatology, when conducting an examination for 
myofascial dysfunction, there were 18 areas that should be 
evaluated with up to 4 kilograms of pressure per square 
centimeter (cm.).  The pain demonstrated in those areas would 
be marked as positive, and if there was no pain, that was 
marked as negative.  Dr. M. indicated that those points and 
tests were performed with the Veteran.  Following the tests, 
Dr. M. reported that the Veteran had 2 positive out of 18 
areas for pain in the myofascial areas that might indicate 
fibromyalgia under the research criterion of the American 
College of Rheumatologists.  For a presumptive diagnosis, 11 
out of the 18 areas needed to be present, along with non-
restive sleep and a history of chronic pain all over.  Dr. M. 
stated that the Veteran met none of those 3 criterion.  
According to Dr. M., the Veteran did not have a generalized 
myofascial dysfunction or a generalized myofascial disorder.  
That did not mean that the Veteran did not have subjective 
discomfort, pain, and dysfunctions.  However, he did not have 
a demonstrable generalized myofascial pain disorder, nor did 
he meet the criterion for fibromyalgia.  In regard to a 
diagnosis, Dr. M. stated that there was no evidence for 
diffuse myofascial disease or myofascial spasm.  According to 
Dr. M., the Veteran was a muscularly healthy young man who 
was apparently also a good and active soccer player.    

B.  Analysis

Since the Veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 119.

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the record 
reveals that the Veteran is right-handed.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

Tenosynovitis is rated based upon limitation of motion of the 
affected joint, as arthritis, degenerative.  38 C.F.R § 
4.71a, Diagnostic Code 5024.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm to 25 degrees from the side warrants a maximum 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
function loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

The Veteran maintains that his current rating is not high 
enough in light of the disability that his left shoulder 
problem causes.  He indicates that he has chronic pain in his 
left shoulder with limited range of motion.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492.

In this case, there is a preponderance of evidence against 
the Veteran's claim for an initial rating in excess of 10 
percent for service-connected residuals of a fracture of the 
left clavicle, with fibromyalgia and myalgia.  In this 
regard, the Board notes that a higher evaluation under 
Diagnostic Code 5201 requires limitation of motion of the arm 
to the shoulder level, to midway between the side and 
shoulder level, or to 25 degrees from the side.  The record 
contains no evidence of any such limitation of motion.  Thus, 
the Veteran is not entitled to a higher initial rating under 
Diagnostic Code 5201.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.  However, there is a preponderance of evidence 
against a finding that the Veteran has any additional 
limitation of motion of the left shoulder or arm due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that would support a rating in excess of 10 percent 
(i.e., limitation of motion of the arm that more nearly 
approximates 90 degrees or the arm motion limited to the 
shoulder level), nor is there medical evidence of 
fatigability, weakness, or incoordination that results in 
such additional limitation of motion of the left arm.  In 
this regard, in the Veteran's January 2002 VA examination, 
there was full active abduction and forward flexion was to 
180 degrees.  In addition, there was no pain with 
simultaneous abduction and external rotation against 
resistance.  Moreover, in the Veteran's June 2009 VA 
examination, flexion was to 170 degrees with only slight 
superior shoulder pain on the left, and abduction was to 170 
degrees on the left with slight pain in the superior aspect 
of the shoulder.  Although the examiner noted that the 
Veteran had a limited range of motion, he characterized the 
limitation as "slight."  He also reported that repetitive 
objective movements of the Veteran's shoulder, while 
symptomatic, were not associated with evidence of additional 
impairment.  There was no indication of joint instability or 
incoordination, and weakness, fatigability, and lack of 
endurance did not appear to be contributing factors to the 
Veteran's impairment.  Thus, even when pain and other 
symptoms are accounted for there is no indication of 
functional limitation of the left arm at shoulder level.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board notes that although x-rays of the Veteran's left 
shoulder have been negative for degenerative changes, in the 
June 2009 VA examination, the examiner stated that the 
Veteran had tendinitis.  In this regard, the Veteran has 
already been assigned a compensable rating under a limitation 
of motion code, Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  In addition, as explained above, the 
Veteran is not entitled to a higher initial rating under 
Diagnostic Code 5201.

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating.  The only other 
Diagnostic Codes available for rating the shoulder and arm 
are Diagnostic Codes 5200 through 5203.  Any evaluation under 
Diagnostic Code 5200 requires ankylosis of the scapulohumeral 
articulation, which was not shown by the evidence of record.  
A rating under Diagnostic Code 5202 is not warranted because 
it relates to disabilities of the humerus, which are not 
shown in the evidence of record.  Under Diagnostic Code 5203, 
the next higher rating, 20 percent, requires either nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula.  Service connection 
is not in effect for such bony abnormalities and, in any 
event, neither of these are shown by the evidence of record.  
In the June 2009 VA examination, the examiner noted that x-
rays of the Veteran's left shoulder showed a well-healed 
comminuted fracture of the lateral 1/3 of the clavicle.  In 
addition, while there was also slight disruption of the ACJ, 
with slight upward displacement of the lateral aspect of the 
clavicle, the Board notes that upon physical examination, 
there was no incoordination or instability.   

The Board recognizes the Veteran's complaint of pain 
radiating from his left shoulder to his lower back.  However, 
in the June 2009 VA examination, the examiner specifically 
stated that neurological examination of the upper extremities 
was normal, with normal motor function and sensory 
distribution.  

The Board has also considered rating the Veteran's service-
connected left shoulder disability under Diagnostic Code 
5025, which addresses fibromyalgia.  Under Diagnostic Code 
5025, fibromyalgia is evaluated based on widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  When the symptoms associated with 
fibromyalgia require constant medication for control, a 10 
percent rating is for assignment.  When the symptoms are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 
20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.  In this regard, the Board recognizes that in the 
January 2002 VA examination, the examiner determined that due 
to the Veteran's left clavicle fracture, he developed 
residual fibromyalgia with myalgia involving the left 
trapezius and parascapular muscle groups.  The examiner 
stated that there was also slight prominence of the left 
trapezius muscle mass and some tenderness on palpation along 
the course of that muscle mass and along the medial 
parascapular muscle region.  However, in the June 2009 VA 
examination, the examiner concluded that the Veteran did not 
meet the criteria for fibromyalgia and that there was no 
evidence for diffuse myofascial disease or myofascial spasm.  
Regardless, the current 10 percent rating encompasses any 
musculoskeletal pain and tender points that the Veteran 
experiences in his left shoulder.  In addition, there is no 
evidence of any symptoms as above that are episodic, with 
exacerbations often triggered by environmental or emotional 
stress or overexertion but are present more than one-third of 
the time.  Thus, the Veteran is not entitled to a higher 
initial rating under Diagnostic Code 5025.       

In light of the above, the Board finds that overall, 
impairment of the left shoulder more nearly approximates the 
current rating of 10 percent evaluation pursuant to the cited 
rating criteria.  A staged rating in excess of 10 percent is 
not warranted at any point since the date of the grant of 
service connection.  See Fenderson, 12 Vet. App. at 119.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial rating in excess of 10 percent for the 
residuals of a fracture of the left clavicle, with 
fibromyalgia and myalgia must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


IV.  Duodenal Ulcer, Previously Diagnosed as GERD

A.  Factual Background

The Veteran's service treatment records show intermittent 
treatment for GERD. 

In December 2001, the Veteran filed a claim of entitlement to 
service connection for chronic gastritis.    

In January 2002, the Veteran underwent a VA examination.  At 
that time, he stated that he had abdominal pain for 20 days 
per month on an average.  According to the Veteran, he did 
not receive any relief with any longstanding medication.  He 
reported that he had occasional nausea.  The physical 
examination of the Veteran's abdomen revealed no area of 
tenderness.  There were no palpable masses or organs and 
there was no visible hernia.  Following the physical 
examination, the diagnosis was abdominal pain, cause 
undetermined, possible GERD.  In a second VA examination also 
conducted in January 2002, the physical examination of the 
Veteran's abdomen was reported to be normal to inspection and 
auscultation.  The Veteran was diagnosed with GERD, 
uncontrolled on H2 blocker treatment.  He underwent an 
esophagram which was reported to be normal.

In a June 2003 rating action, the RO granted service 
connection for GERD.  The RO assigned a noncompensable 
disability rating under Diagnostic Code 7346, effective from 
October 2, 2001, for the Veteran's service-connected GERD.    

In the September 2004 hearing at the RO, the Veteran 
testified that he had abdominal pain at least once or twice a 
week.  He stated that he took Prevacid to relieve the pain.  
The Veteran also noted that when he had a flare-up, the pain 
was debilitating and the only thing he could do was to lie 
down for three days.

In a supplemental statement of the case, dated in June 2007, 
the RO increased the disability rating for the Veteran's 
service-connected GERD from noncompensable to 10 percent 
disabling under Diagnostic Code 7346, effective from October 
2, 2001.

A VA examination was conducted on June 23, 2009.  At that 
time, the examiner stated that the Veteran was diagnosed with 
GERD in June 2000.  He had an upper gastrointestinal (GI) and 
esophageal swallow that did not show any ulcer.  The Veteran 
was started on Prilosec.  In approximately 2002, the Veteran 
had an esophagogastroduodenoscopy (EGD) and was diagnosed 
with a duodenal ulcer.  He continued to experience abdominal 
cramping that was intermittent and not related to food.  
Rather, his abdominal pain was related to his position; if he 
bent forward, he felt pain.  When he used Prilosec once or 
twice a day, he did better.  The Veteran's GI pain was much 
worse when he was under pressure or felt stress.  The 
examiner stated that at present, the Veteran was not shown to 
have GERD and that his more appropriate diagnosis was a 
duodenal ulcer under moderate control with Prilosec.  The 
Veteran denied losing any weight and he denied any 
hematemesis or black stools.  According to the examiner, the 
Veteran did not have dysphagia or pyrosis, or regurgitation.  
There was also no substernal, arm or shoulder pain, or 
considerable impairment to health.  The Veteran experienced 
abdominal pain but no vomiting.  There was no material weight 
loss, hematemesis or melena, anemia, or other symptom 
combination productive of severe impairment of health.  The 
diagnosis was duodenal ulcer disease or upper 
gastrointestinal dysfunction requiring Prilosec.      

In a January 2010 rating action, the RO recharacterized the 
Veteran's service-connected GERD as a duodenal ulcer.  This 
recharacterization was based on a June 2009 VA examination 
report in which the examiner stated that the Veteran did not 
currently have GERD and that his previously diagnosed GERD 
had developed into a duodenal ulcer.  The RO continued the 10 
percent evaluation and rated the Veteran's service-connected 
duodenal ulcer under Diagnostic Code 7305.    


B.  Analysis

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produces a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  See 38 C.F.R. § 4.113 (2009).  Ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other. A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
evaluation to the next higher evaluation where the severity 
of the overall disability warrants such evaluation.  See 38 
C.F.R. § 4.114.

In this case, the Veteran's service-connected GERD has been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2009).  As there is no Diagnostic Code for GERD, the RO has 
rated this disability analogous to hiatal hernia under 
Diagnostic Code 7346.  The Board notes that when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted when there are two or more of the 
symptoms for the 30 percent evaluation of less severity.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).

The Board recognizes that although the Veteran is service-
connected for GERD, according to the examiner from the 
Veteran's June 23, 2009 VA examination, the Veteran does not 
currently have GERD; rather, his current GI disability is a 
duodenal ulcer.  In this regard, under Diagnostic Code 7306, 
a 10 percent evaluation is warranted for a mild marginal 
(gastrojejunal) ulcer with brief episodes of recurring 
symptoms once or twice  yearly.  A 20 percent evaluation 
requires a moderate marginal ulcer with episodes of recurring 
symptoms several times a year.  A 40 percent evaluation 
requires a moderately severe marginal ulcer with intercurrent 
episodes of abdominal pain at least once a month, which are 
partially or completely relieved by ulcer therapy, and mild 
and transient episodes of vomiting or melena.  A 60 percent 
evaluation requires a severe marginal ulcer with a definite 
impairment of health and with less pronounced and less 
continuous symptoms of a pronounced ulcer.  A 100 percent 
evaluation requires a pronounced marginal ulcer with periodic 
of continuous pain unrelieved by standard ulcer therapy, 
period vomiting, recurring melena or hematemesis, and weight 
loss.  A 100 percent evaluation is also warranted for a 
pronounced marginal ulcer that is totally incapacitating.  
38 C.F.R. § 4.114, Diagnostic Code 7306 (2009).       

In this case, the record reasonably establishes that a 
"staged" rating of 20 percent is warranted from June 23, 
2009 [the date of a VA examination showing current diagnosis 
of a duodenal ulcer which was related to the service-
connected GERD] to the present.  See Fenderson, 12 Vet. App. 
at 119.  Prior to that date, the Veteran's service-connected 
GERD warrants no more than a 10 percent rating.     

Upon a review of the evidence prior to June 23, 2009, the 
Board finds that entitlement to an initial rating in excess 
of 10 percent prior to June 23, 2009, is not warranted.  In 
this regard, prior to June 23, 2009, the Veteran's 
predominant service-connected GI disability was his GERD.  
The Board recognizes that in the Veteran's September 2004 
hearing at the RO, he stated that when he had a flare-up, the 
abdominal pain was debilitating and the only thing he could 
do was to lie down for three days.  However, the Board 
observes that there is no evidence of record which shows that 
prior to June 23, 2009, the Veteran's GERD was manifested by 
persistent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain that was productive of a considerable impairment of 
health.  In the Veteran's January 2002 VA examination, 
although the Veteran stated that he had abdominal pain for 20 
days per month on an average, with occasional nausea, the 
physical examination of the Veteran's abdomen revealed no 
area of tenderness.  In addition, there were no palpable 
masses or organs, and there was no visible hernia.  Thus, in 
light of the above, prior to June 23, 2009, the criteria for 
a higher rating under Diagnostic Code 7346 had not been met.  
Accordingly, the Board finds that an initial rating in excess 
of 10 percent prior to June 23, 2009, is not warranted.  

On June 23, 2009, the Veteran underwent a VA examination.  At 
that time, he stated that he had intermittent abdominal 
cramping that was related to his position or when he felt 
stress.  According to the Veteran, when he used Prilosec once 
or twice a day, he experienced relief.  The examiner 
diagnosed the Veteran with a duodenal ulcer that was under 
moderate control with Prilosec.  Thus, given that the 
examiner characterized the Veteran's service-connected 
duodenal ulcer as "moderate," the Board finds that the 
Veteran's overall disability picture more closely defines a 
moderate duodenal ulcer.  Therefore, after resolving all 
reasonable doubt in the Veteran's favor, the Board determines 
that as of June 23, 2009, the Veteran's duodenal ulcer is 
most appropriately evaluated at the 20 percent rate under 
Diagnostic Code 7306 for moderate symptomatology.  See 
38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 4.3, 4.7 (2009).  
Accordingly, an increased rating is warranted from June 23, 
2009.  

With regard to whether the Veteran has been entitled to a 
rating higher than 20 percent since June 23, 2009, the Board 
finds that he has not.  While the Veteran's duodenal ulcer 
has been characterized as "moderate," it has not been 
characterized as "moderately severe" with mild and 
transient episodes of vomiting or melena.  In the June 23, 
2009 VA examination, the examiner specifically noted that 
while the Veteran experienced abdominal pain, he did not 
experience any vomiting.  In addition, the examiner noted 
that the Veteran did not have dysphagia or pyrosis, and that 
there was no material weight loss, hematemesis or melena, 
anemia, or other symptom combination productive of severe 
impairment of health.  Thus, the requirements for a 40 
percent rating for duodenal ulcer have not been met.  

In view of the foregoing, the Board finds that there is a 
preponderance of evidence against the claim for an initial 
rating in excess of 10 percent for the Veteran's service-
connected GERD, prior to June 23, 2009.  As the preponderance 
of the evidence is against this aspect of the claim, the 
benefit-of-the-doubt doctrine does not apply and the claim 
for an initial rating in excess of 10 percent for GERD, prior 
to June 23, 2009, must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001); Gilbert, 1 Vet. App. at 49.  However, the criteria for 
a 20 percent rating for service-connected duodenal ulcer, but 
no more than 20 percent, are met from June 23, 2009.  Thus, 
an increased rating to 20 percent under Diagnostic Code 7306, 
effective from June 23, 2009, for duodenal ulcer, is 
warranted.             


V.  Extraschedular Rating

The Board also considered whether the Veteran is entitled to 
higher initial ratings on an extra-schedular basis.  However, 
this case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  There is no probative indication that the 
Veteran's left shoulder disability, GERD, or duodenal ulcer, 
have caused marked interference with his employment at any 
point.  He has not submitted any objective evidence 
suggesting that any of the aforementioned disabilities 
interfered his job performance (e.g., formal reprimands, 
demotions, concessions by his employer, etc.).  The Veteran 
also has not been hospitalized for treatment of his left 
shoulder disability, GERD, or duodenal ulcer, and as such, 
there are no grounds for referring this case to the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a fracture of the left clavicle, with 
fibromyalgia and myalgia, is denied.    

Entitlement to an initial rating in excess of 10 percent for 
GERD, prior to June 23, 2009, is denied.  

Entitlement to a rating of 20 percent for duodenal ulcer, 
previously diagnosed as GERD, but no more than 20 percent, 
from June 23, 2009, is granted, subject to the regulations 
governing the payment of monetary benefits.    


REMAND

In the June 2008 decision, although the Board denied the 
Veteran's claim for an initial schedular rating in excess of 
10 percent for his service-connected right wrist disability, 
the Board also determined that the criteria for submission 
for assignment of an extraschedular rating for the Veteran's 
right wrist disability pursuant to 38 C.F.R. § 3.321(b)(1) 
were satisfied.  Thus, the Board remanded the issue of 
entitlement to an extraschedular rating for a right wrist 
disability under 38 C.F.R. § 3.321(b)(1).  Upon remand, the 
AMC/RO was directed to ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159.  The Veteran had to be provided notice of what 
additional information and evidence was still needed to 
substantiate his claim for entitlement to an extraschedular 
rating for a right wrist disability under 38 C.F.R. 
§ 3.321(b)(1).  Specifically, the AMC/RO was directed to 
advise the Veteran that evidence supportive of an extra-
schedular rating for his right wrist disability included 
statements from current or former supervisors and co-workers 
substantiating diminished work capacity due to the right 
wrist disability.  

In December 2008, the AMC/RO sent a VCAA notice letter to the 
Veteran with respect to the issue of entitlement to an 
extraschedular rating for a right wrist disability under 
38 C.F.R. § 3.321(b)(1).  However, the AMC/ RO did not 
specifically advise the Veteran that evidence supportive of 
an extra-schedular rating for his right wrist disability 
included statements from current or former supervisors and 
co-workers substantiating diminished work capacity due to the 
right wrist disability.  In addition, when the AMC/RO issued 
a supplemental statement of the case in January 2010, they 
incorrectly listed the issue on appeal as entitlement to an 
initial rating in excess of 10 percent for the service-
connected right wrist disability.  As stated above, in the 
June 2008 decision, the Board denied the Veteran's claim for 
an initial schedular rating in excess of 10 percent for his 
service-connected right wrist disability.  The issue 
remaining on appeal is whether an extraschedular rating is 
warranted for the Veteran's right wrist disability.  
Therefore, it is the Board's determination that the RO has 
not complied with the instructions from the June 2008 remand.  
The Board observes that it is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board and 
the RO with remand directives is neither optional nor 
discretionary.  Where the remand of the Board or the Court is 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for 
entitlement to an initial rating in excess 
of 10 percent for a right wrist disability 
on an extraschedular basis, the AMC/RO 
must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  In this regard, the 
Veteran must be provided notice of what 
additional information and evidence is 
still needed to substantiate his claim for 
entitlement to an extraschedular rating 
for a right wrist disability under 
38 C.F.R. § 3.321(b)(1).  Specifically, 
the AMC/RO must advise the Veteran that 
evidence supportive of an extra-schedular 
rating for his right wrist disability 
includes statements from current or former 
supervisors and co-workers substantiating 
diminished work capacity due to the right 
wrist disability.   

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


